96 Ga. App. 113 (1957)
99 S.E.2d 511
SAVANNAH ASPHALT COMPANY et al.
v.
BLACKBURN.
36700.
Court of Appeals of Georgia.
Decided June 13, 1957.
Rehearing Denied June 21, 1957.
*115 Hitch, Miller & Beckmann, Robert M. Hitch, John E. Simpson, Grady L. Dickey, for plaintiffs in error.
James B. Blackburn, contra.
CARLISLE, J.
1, 2. Headnotes 1 and 2 are self-explanatory and require no elaboration.
3. The trial court overruled the defendants' general demurrers and fixed it as the law of the case that the petition set out a cause of action for damages. The plaintiff proved her case substantially as laid, and the verdict being within the range of the evidence, the trial court did not err in denying the motion for new trial based solely on the general grounds.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.